Webb




                                    Fourth Court of Appeals
                                            San Antonio, Texas
                                                     July 21, 2015

                                                No. 04-14-00275-CV

                                                 Adriana P. PEREZ,
                                                      Appellant

                                                            v.

                                                 WEBB COUNTY,
                                                    Appellee

                        From the 111th Judicial District Court, Webb County, Texas
                                   Trial Court No. 2011CVT000305 D2
                              Honorable Monica Z. Notzon, Judge Presiding


                                                    ORDER
Sitting1:           Sandee Bryan Marion, Chief Justice
                    Karen Angelini, Justice
                    Marialyn Barnard, Justice
                    Rebeca C. Martinez, Justice
                    Luz Elena D. Chapa, Justice
                    Jason Pulliam, Justice

       Webb County filed a motion for en banc reconsideration of the panel’s decision. A
majority of the en banc court having failed to vote in favor of the motion, the motion is denied.
See TEX. R. APP. P. 41.2, 49.7.




                                                                  _________________________________
                                                                  Luz Elena D. Chapa, Justice




1
    Justice Patricia O. Alvarez recuses herself from this proceeding.
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court